247 S.W.3d 24 (2008)
Elmus MILLER and James Miller, Plaintiffs/Respondents,
v.
Monica COLVIN, Defendant/Appellant.
No. ED 89525.
Missouri Court of Appeals, Eastern District, Division Four.
March 4, 2008.
Judy Freiberg, UAW Legal Service Plan, Sunset Hills, MO, for Appellant.
Daniel Patrick Boyle, Florissant, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Monica Colvin appeals from the trial court's judgment (judgment) in favor of Elmus Miller and James Miller (collectively the Millers) on the Millers' landlordtenant petition to recover damages and possession of property.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. See Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).